ORDER

PER CURIAM.
Harold F. Waxman (“Husband”) appeals from a family court judgment and decree dissolving his marriage to Teresa L. Wax-man (“Wife”). Husband raises several issues regarding determination and distribution of the marital property under the parties’ antenuptual agreement and a single issue regarding determination of the proper amount of child support to be paid by Wife.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).